DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/20/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 08/26/2019, 11/04/2019, and 09/20/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4, 7-11, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0146578)
	Regarding claim 1, Lee discloses a method of bonding an integrated circuit chip to a display panel, comprising: 
	forming a plurality of first bonding pads 341 (fig. 3B), or 302 (fig. 4), or 530 (fig. 5D) in a bonding region 130 (fig. 1) or 530 (fig. 5D) on a first side of the display panel 510/501b; 
	forming a plurality of vias h (figs. 4-5) extending through the display panel 510/501b in the bonding region; 

	electrically connecting the plurality of first bonding pads 530 respectively with the plurality of second bonding pads 540 by forming a plurality of connectors 503 respectively in the plurality of vias h.

	Regarding claim 2, Lee discloses the method of claim 1, wherein the one or more of the plurality of vias h extends through one of the plurality of first bonding pads 530.  See fig. 5D.

	Regarding claim 3, Lee discloses the method of claim 1, wherein the one or more of the plurality of vias h directly abut an edge (edge formed by the vias) of one of the plurality of first bonding pads 530.  See fig. 5D.

	Regarding claim 4, Lee discloses the method of claim 1, further comprising, prior to forming the plurality of vias h, forming an optical film 501a on a second side of the display panel 501b, respectively, substantially opposite to the first side; and 
	wherein the plurality of vias h are formed to extend through the display panel 510/501b and the optical film 501a in the bonding region.  See fig. 5D, and para. 0047.  


	Regarding claim 7, Lee discloses the method of claim 1, wherein, prior to forming the plurality of vias h, an orthographic projection of each of the plurality of first bonding pads 530 on the display panel 501b at least partially overlaps with an orthographic projection of one of the plurality of second bonding pads 504 (to be formed later) on the display panel, thereby forming an overlapping region.  See fig. 5D.

	Regarding claim 8, Lee discloses the method of claim 7, wherein each of the plurality of vias h are formed at least partially in the overlapping region.  See fig. 5D.

	Regarding claim 9, Lee discloses the method of claim 8, wherein each of the plurality of vias h are formed at least partially in the overlapping region, and adjacent to an edge (formed by the vias) of the overlapping region.  See fig. 5D.

	Regarding claims 10 and 11, Lee discloses the method comprising all claimed limitations.  Note that it is just an obvious variance, and/or a matter of the choice of the designer, to form the plurality of vias either in the overlapping region, or outside of the overlapping region, and it would involve only routine skills in the art.  
	Should Applicant believe that the claimed features herewith are not obvious variance from one and another, and that they are distinctly patentable, Applicant is 
 
	Regarding claim 14, Lee discloses the method of claim 1, subsequent to disposing the integrated circuit chip 550 having the plurality of second bonding pads 540 on the second side of the display panel, further comprising aligning the plurality of first bonding pads 530 and the plurality of second bonding pads 540 with each other so that an orthographic projection of each of the plurality of first bonding pads on the display panel at least partially overlaps with an orthographic projection of one of the plurality of second bonding pads on the display panel.  See fig. 5D.

	Regarding claim 15, Lee discloses the method of claim 1, wherein an orifice of at least one of the plurality of vias on the first side is surrounded by one of the plurality of first bonding pads.  See fig. 5D.

	Regarding claim 16, Lee discloses the method of claim 1, wherein an orifice of one of the plurality of vias on the first side directly abuts one of the plurality of first bonding pads.  See fig. 5D.

	Regarding claim 17, Lee discloses the method of claim 1, wherein the integrated circuit chip is a chip-on-film.  See para. 0032.



	Regarding claim 19, Lee discloses the display apparatus of claim 18, wherein the display apparatus is a flexible display apparatus.  See para. 0047.

	Regarding claim 20, Lee discloses the display apparatus of claim 19, wherein the integrated circuit chip is a chip-on-film.  See para. 0032.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0146578)
	Regarding claim 12, Lee discloses the method of claim 1, comprising all claimed limitations, as discussed above, except for wherein forming the plurality of vias are performed by laser perforation.  


	Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to select any well known and suitable method, including laser perforation, to form the vias.  This is just a matter of select a suitable and/or available vias forming method, and would involve only routine skills in the art.

	Regarding claim 13, Lee discloses the method of claim 1, comprising all claimed limitations, except for wherein forming the plurality of connectors 503 respectively in the plurality of vias h are performed by sputtering a conductive material in the plurality of vias.  
	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to select any well known and suitable method, including sputter, to form the connectors.  This is just a matter of select a suitable and/or available method for forming connectors in the vias, and would involve only routine skills in the art.

Allowable Subject Matter

9.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered 
	subsequent to forming the optical film, forming a protective film on a side of the optical film distal to the display panel; and 
	subsequent to forming the plurality of vias, removing the protective film from the optical film.  

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.